Citation Nr: 0736900	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  99-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for service-connected 
right knee surgery residuals, currently evaluated as 20 
percent disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history 

The veteran served on active duty in the United States Marine 
Corps from August 1965 to July 1968.  Service in the Republic 
of Vietnam is indicated by the record.

Service connection for bilateral hearing loss was originally 
granted by the RO in a March 1972 rating decision.  A 30 
percent disability rating was assigned.  The RO granted 
service connection for residuals of internal derangement of 
the right knee and established a 10 percent disability rating 
in the same decision.  In January 1997, the rating assigned 
for the veteran's right knee surgery residuals disability 
rating was increased to 20 percent.  

In April 1998 the veteran filed a claim requesting an 
increased rating for his service-connected bilateral hearing 
loss and right knee disability.  His disability ratings were 
continued in the above mentioned October 1999 rating 
decision.  A notice of disagreement was submitted in October 
1999, and the veteran perfected his appeal with the timely 
filing of his substantive appeal (VA form 9).  

In an August 2001 supplemental statement of the case (SSOC), 
the RO separated the veteran's service-connected knee 
condition into two separate disabilities, arthritis of the 
right knee and post-operative residuals of the right knee.  
A 10 percent disability rating was established for the 
veteran's newly service connected right knee arthritis, and 
the 20 percent rating for the surgery residuals was 
continued.  

In August 2003, the Board remanded the veteran's claim in 
order to obtain additional medical evidence.  The veteran was 
afforded VA examinations in December 2004 and February 2005.  
Based, in part, on their findings, the RO increased the 
veteran's bilateral hearing loss disability to 50 percent in 
a June 2005 SSOC.  The veteran and his representative have 
indicated continued dissatisfaction with this rating in 
subsequent correspondence with the VA.   See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The case is once again before the Board.

Representation

The veteran's representative has changed several times during 
the course of this appeal.  The veteran was originally 
represented by Richard A. LaPointe, Esq.  
Mr. LaPointe submitted a Termination of Power of Attorney in 
March 2006, indicating that he no longer represented the 
veteran.  In March 2006 the veteran appointed the Veterans of 
Foreign Wars of the United States (VFW) as his new 
representative.  In an April 2007, letter the VFW withdrew 
its representation.  

In August 2007 a letter was sent to the veteran from the 
Board, inquiring whether he intended to seek new 
representation.  The record indicates that veteran chose to 
be represented by Disabled American Veterans (DAV) in October 
2007.  In November 2007 DAV filed an Informal Hearing 
Presentation on behalf of the veteran. 

Remanded issue 

In March 2007, the RO denied the veteran's TDIU claim.  As 
will be detailed further in the REMAND portion of the 
decision below, the veteran filed a notice of disagreement as 
to the March 2007 decision.  A statement of the case (SOC) 
has not been issued as to the issue of entitlement to TDIU 
benefits.  That issue is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A December 2004 VA audiology examination indicated that 
the veteran's puretone thresholds of 65 in the right ear and 
115 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and zero 
percent in the left ear.

2. The veteran's right knee arthritis is manifested by x-ray 
evidence of arthritis.

3.  The medical and other evidence of record indicates that 
the veteran's service-connected right knee post surgical 
residuals is manifested by pain, stiffness, giving way and 
swelling.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's bilateral ear hearing loss have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (1998).

2. The criteria for a disability rating in excess of 10 
percent for the service-connected right knee arthritis have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).

3.  The criteria for a disability rating in excess of 20 
percent for the service-connected right knee surgery 
residuals are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for 
service-connected bilateral hearing loss, right knee surgery 
residuals and arthritis of the right knee. As detailed 
further below, the issue of entitlement to TDIU benefits is 
being remanded for additional procedural development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In August 2003, the Board remanded the case to the AMC in 
order to provide the veteran with VA audiology and orthopedic 
examinations to evaluate his service-connected bilateral 
hearing loss and right knee condition.  The agency of 
original jurisdiction was then to readjudicate these claims.  

The record reveals that the veteran was afforded both 
examinations in December 2004.  The claims were readjudicated 
in a July 2005 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated August 27, 2002, including a request for evidence that 
the veteran's service-connected conditions have gotten worse. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would "make as many requests as 
necessary  to obtain records from Federal agencies."  With 
respect to private treatment records, the letter informed the 
veteran that the VA would make reasonable efforts to "obtain 
relevant evidence such as private medical records, employment 
record, or records from state or local government agencies."

The Board notes that the August 2002 from the RO specifically 
stated "It is ultimately the veteran's responsibility to 
provide evidence to support his claims."  Furthermore, in a 
March 20, 2006 VCAA notice letter the RO requested "If you 
have any information or evidence that you have not previously 
told us about or given to us, and that information or 
evidence concerns the level of your disability . . . please 
tell us or give us that evidence now."  This complies with 
the "give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his VA outpatient medical 
records and has provided medical and audiological 
examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction, his very able current 
representative recently submitted written argument on his 
behalf.  He has declined to exercise his option of a personal 
hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 50 percent 
disabling. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. § 4.1 
(2007); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Evaluating hearing loss

During the pendency of this appeal, effective June 10, 1999, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87). Pursuant to VAOPGCPREC 3-2000 (April 
10, 2000).   

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected hearing loss disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 
VAOPGCPREC 3-2000;  Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86 , regarding 
cases of exceptional hearing loss, a condition demonstrated 
by the medical evidence of record. 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The former criteria

The original version of the rating schedule indicated that 
evaluations of defective hearing ranged from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

The current criteria

The current rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state- licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2007).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

With respect to cases of exceptional patterns of hearing 
impairment, the provisions of 38 C.F.R. § 4.86(a) now provide 
that when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 dB or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1000 hertz, and 70 dB 
or more at 2000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. 

Analysis

Initial matter 

As was alluded to in the Introduction, the RO increased the 
veteran's bilateral hearing loss disability to 50 percent in 
a June 2005 SSOC, effective December 15, 2004.

In the November 2007 Informal Hearing Presentation, the 
veteran's representative argued that the issue of entitlement 
to an increased disability rating for service-connected 
bilateral hearing loss should be bifurcated into two issues.  
Specifically, it is argued that the issue should be whether 
or not a 30 percent disability rating was properly assigned 
for the veteran's bilateral hearing loss prior to December 
2004 and whether a 50 percent disability rating for bilateral 
hearing loss was properly assigned after December 2004.  The 
Board declines to do so.  

If this was an appeal from an initially assigned disability 
rating, the Board would have the authority to consider staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
[holding that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating].  
However, this is not an appeal of an initial rating.  Service 
connection was granted for hearing loss and an initial rating 
of 30 percent was assigned many decades ago.  The only 
question which is now properly before the Board is whether he 
is entitled to an increased rating.  If an increased rating 
were to be granted by the Board, it would be the 
responsibility of the RO, not the Board, to assign an 
effective date therefor.  [In this case, as discussed below, 
the Board is not granting an increased rating, so that matter 
is moot.]   

To the extent that the veteran and his representative are 
arguing for the assignment of an earlier effective date for 
the 50 percent rating, the proper recourse would be to file 
an earlier effective date claim with the RO.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).
 
Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral sensorineural hearing loss, which 
is currently evaluated as 50 percent disabling.  

After filing his claim, the veteran was afforded a VA 
examination in September 1999 to determine the extent of his 
hearing loss.  The results of the examination were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
65
75
75
58
LEFT
105
105
105
105
105

Puretone threshold averages were 58 decibels in the right ear 
and 105 decibels in the left.  Speech discrimination scores 
at that time were 80 percent in the right ear and zero 
percent in the left ear.  Applying both the current and the 
former criteria, this examination report yielded a numerical 
designation of IV in the right ear (58 to 65 percent average 
puretone decibel hearing loss, with between 76 and 82 percent 
speech discrimination) and a numerical designation of XI for 
the left ear (98+ percent average puretone decibel hearing 
loss, with between 0 and 34 percent speech discrimination).



At the December 2004 VA examination the following results 
were obtained:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
75
80
80
65
LEFT
115
115
115
115
115

Puretone threshold averages were 65 decibels in the right ear 
and 115 decibels in the left.  Speech discrimination scores 
at that time were 84 percent in the right ear and zero 
percent in the left ear.  Under both the current and the 
former criteria, utilizing table VI, this examination report 
yielded a numerical designation of III in the right ear (58 
to 65 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination) and a 
numerical designation of XI for the left ear (98+ percent 
average puretone decibel hearing loss, with between 0 and 34 
percent speech discrimination).

Entering the category designations from the September 1999 VA 
examination into either version of Table VII results in a 
disability percentage evaluation of 30 percent under 
Diagnostic Code 6100.

Entering the category designations from the December 2004 VA 
examination into either version of Table VII results in a 
disability percentage evaluation of 20 percent under 
Diagnostic Code 6100.

The Board also has considered the application of exceptional 
patterns of hearing impairment under the old and new 
regulations.  See 38 C.F.R. § 4.86 (2007) and 38 C.F.R. 
§ 38 C.F.R. § 4.85(c) (1998).  

With respect to the former criteria, the veteran's hearing 
evaluations have, at no time, been certified by the Chief of 
the Audiology section to warrant the use of Table VIa.  
Accordingly, it is not for application.  See 38 C.F.R. 
§ 4.85(c) (1998).  

With respect to the current criteria, the veteran's December 
2004 audiometric testing results show 30 dB or less at 1000 
Hz and 70dB or more at 2000 Hz in the veteran's right ear and 
puretone thresholds at the 1000, 2000, 3000, and 4000 Hz of 
55 dB or greater in the veteran's left ear.  Accordingly, the 
veteran's may be rated under table VIa for the December 2004 
testing results.  See 38 C.F.R.§ 4.86(b) (2007); see also 
Green supra, (revised criteria cannot be applied to any time 
period before the effective date of the change.)

As noted above, when exceptional patterns of hearing 
impairment are present, the veteran is to be assigned a 
numerical designation for hearing impairment based on table 
VI or VIa, whichever yields a higher value.  The higher value 
is then to be elevated to the next higher roman numeral.  
Applying table VIa to the veteran's December 2004 right ear 
audiometric testing results yields a level V designation (63-
69 percent average puretone decibel hearing loss).  This 
designation is then elevated to the next higher roman numeral 
warranting a VI designation for the veteran's right ear 
hearing loss.  The Board need not consider the application of 
table VIa to the veteran's left ear since he currently 
receives the highest roman numeral designation available. 

Under the new regulations, taking into consideration 
exceptional patterns of hearing impairment, the veteran's 
December 2004 VA examination yields a numerical designation 
of VI in the right ear and a numerical designation of XI for 
the left ear.  Entering the category designations from this 
examination into Table VII results in a disability percentage 
evaluation of 50 percent under Diagnostic Code 6100. 

Therefore, rating the veteran's bilateral sensorineural 
hearing loss under Table VIa under the revised regulations is 
most favorable to the veteran as it results in the highest 
disability rating. 

As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a 50 percent 
disability rating under Diagnostic Code 6100.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a 50 percent disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for right ear hearing loss.


Extraschedular evaluation

In the interest of economy, the Board will address the matter 
of referral of the three service-connected disabilities for 
consideration an extraschedular rating in a common discussion 
below.

Conclusion

For reasons expressed above, the Board concludes that the 
veteran's bilateral hearing loss was properly assigned a 50 
disability rating under Diagnostic Code 6100. 

2.  Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling. 

As was described in the Introduction, the RO has bifurcated 
the veteran's service-connected right knee disability into 
two separate disabilities, right knee arthritis and right 
knee post-operative residuals, internal derangement.  See 38 
C.F.R. § 4.25 (2007) [separate disabilities arising from a 
single disease entity are to be rated separately]; see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  

The Board will separately address the two service-connected 
right knee disabilities.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set forth above and will not be 
repeated.

Specific rating criteria

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007). For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint. See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Service medical records indicate that the veteran was 
"thrown from a truck in which he was riding when it struck a 
mine" while serving in Vietnam.  The RO has applied 
Diagnostic Code 5010 [arthritis, due to trauma].  The medical 
evidence indicates that right knee arthritis exists.  A 
December 2004 x-ray revealed "tricompartmental 
osteoarthritic changes." There is thus of record ample 
evidence to support the assignment of Diagnostic Code 5010, 
traumatic arthritis.

Thus, the Board finds that the application of Diagnostic Code 
5010 (and thus also Diagnostic Codes 5003, 5260 and 5261) is 
appropriate.

Schedular rating

Private medical records from May 2001 indicate that the 
veteran's right knee range of motion was flexion up to 100 
degrees with zero degrees of extension.  During the December 
2004 examination, the VA examiner noted that the veteran had 
90 degrees flexion and zero degrees extension.  [As noted 
above, normal knee extension is 140 degrees and normal knee 
flexion is zero degrees.]

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 90 degrees record in connection 
with the most recent VA examination and the 100 degrees 
reported in the veteran's May 2001 private treatment records 
by R.L.M., D.O.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees. A 
compensable disability evaluation obviously cannot be 
assigned under Diagnostic Code 5261 for zero degrees, or 
normal, extension.

Based on these findings, a compensable rating may not be 
assigned based on limitation of motion of the right knee.  
The x-ray findings of right knee arthritis allow for the 
assignment of a 10 percent disability evaluation under 
Diagnostic Code 5003.  That is the rating which has been 
assigned by the RO.

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability. See 38 C.F.R. §§ 4.40, 
4.45 (2007).
The Board has therefore taken into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board has no reason to doubt that the veteran experiences 
right knee pain. However, the medical evidence does not 
indicate that the veteran's range of motion is limited by 
pain, fatigue, weakness, lack or endurance, or lack of 
incoordination, but rather was inhibited to a limited degree 
by inflexibility.  In fact, during the December 2004 VA 
examination the examiner specifically stated that there was 
no evidence of weakened movement or excess fatigability based 
on repetitive use.

The Board additionally observes that there is no other 
evidence of record which supports the assignment of 
additional disability based on DeLuca factors.  
In addition, as will be discussed below the veteran is in 
fact in receipt of additional disability for other reasons, 
namely 20 percent for post-surgical residuals. 

For these reasons, the Board finds that additional 
disability, over and above the 
10 percent rating which has already been assigned, is not 
warranted for the veteran's service-connected right knee 
arthritis.



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, during the appeal period the RO separately 
assigned an initial  disability rating of 10 percent for the 
service-connected right knee arthritis, effective from August 
16, 1999.   Fenderson applies to this disability (although 
not to the right knee post-operative residuals, discussed 
next, which have been service connected since a March 1972 VA 
rating decision).

A review of the medical evidence, discussed above, reveals 
that at no time has limitation of motion of the veteran's 
right knee approached that which would allow for the 
assignment of a disability rating higher than the 10 percent 
rating which has been assigned by the RO.  Thus, staged 
ratings are not appropriate.

Conclusion

The Board concludes for the reasons stated above that an 
increased disability rating for service-connected arthritis 
of the right knee, rated as 10 percent disabling, is not 
warranted.

3.  Entitlement to an increased rating for service-connected 
right knee surgery residuals, currently evaluated as 20 
percent disabling. 

Relevant law and regulations

The veteran's service-connected right knee surgery residuals 
are currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

Diagnostic Code 5258 provides a 20 percent disability range 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  Twenty 
percent is the only disability rating available under this 
code. See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected knee surgery 
residuals are currently rated under Diagnostic Code 5258.  
The medical evidence in this case indicates that the veteran 
has had portions of his medial meniscus removed through 
surgery.  More recently, x-ray evidence identified dislocated 
cartilage in the veteran's right knee.  Based on the medical 
evidence indicating removal of the veteran's right knee 
cartilage, the Board has considered rating the veteran under 
Diagnostic Code 5259 (cartilage, semilunar, removal of, 
symptomatic).  However, since the veteran is currently rated 
as 20 percent disabled under Diagnostic Code 5258, and 
Diagnostic Code 5259 allows for a maximum 10 percent 
disability rating, utilizing 5259 would not benefit the 
veteran. 

The Board realizes that the veteran only evidences two of the 
three symptoms noted under Diagnostic Code 5258.  The 
December 2004 VA examiner did not identify frequent episodes 
of locking.  However, as noted immediately above, the veteran 
does evidence dislocation of cartilage in his knee, and his 
complaint of pain and effusion into the joint are synonymous 
with Diagnostic Code 5258.

Prior to August 2001, the veteran's knee disability was rated 
under Diagnostic Code 5257 (knee, other impairment of).  It 
could be argued that Diagnostic Code 5257 may be applied 
because it is an "catch-all" provision encompassing various 
knee disabilities.  However, this argument fails in light of 
the fact that there is a specific diagnostic code which is 
applicable to the veteran's dislocated cartilage.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the 
specific trumps the general].  Moreover, the December 2004 
examiner found no evidence of laxity in the knee.  
Instability is a major basis for rating under Diagnostic Code 
5257.

Therefore, based on the veteran's symptomatology the Board 
concludes that Diagnostic Code 5258 is the most appropriate 
in rating the veteran's service-connected right knee post-
operative residuals.

Schedular rating

The veteran is in receipt for the maximum rating for his left 
knee disability, 20 percent, under the applicable diagnostic 
code, Diagnostic Code 5258.

Esteban considerations

As was noted by the Board above, under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2007); see 
also Esteban, supra. 

The veteran underwent surgery for his service-connected knee 
disability, and he has a residual scar resulting therefrom.  
An April 2000 statement from P.E.J., D.O. describes a 15-
centimeter long scar across the veteran's knee.  The 
statement does not reveal that the scar was painful, caused 
instability, was particularly deep or caused any limited 
motion.  Nor does any other medical statement or treatment 
record.  

Based on this evidence, and on the lack of evidence which 
indicates that the scar is in any way disabling, the Board 
finds that rating the scar separately under 38 C.F.R. § 4.118 
is not warranted by the evidence of record and would be a 
useless exercise.

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5258, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).


Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee surgery 
residuals.  The benefit sought on appeal is accordingly 
denied.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the April 2001 
Supplemental Statement of the Case (SSOC) and appears to have 
considered the regulation in the veteran's case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to any of the three 
service-connected disabilities here on appeal, and neither 
has the veteran.  The record does not show that the veteran 
has required frequent hospitalizations for any condition.

With respect to employment, the record contains no evidence 
of unusual disability caused by any of the three service-
connected disabilities.  There is of record an April 2000 
evaluation of the veteran by P.E.J., D.O. which indicates 
that right knee impairment is "17% impairment of the body as 
a whole" applying the AMA Guides to the Evaluation of 
Permanent Impairment - Fourth Edition.  This is hardly 
indicative of an exceptional or unusual disability picture 
caused by the right knee disabilities.  It is undisputed that 
the veteran's disabilities may have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

Given the lack of evidence showing unusual disability with 
respect to the veteran's knee disabilities or hearing loss, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted. 


ORDER

Entitlement to an increased rating for service-connected 
bilateral hearing loss is denied. 

Entitlement to an increased rating for service-connected 
right knee arthritis is denied. 

Entitlement to an increased rating for service-connected 
right knee surgery residuals is denied. 


REMAND

4.  Entitlement to TDIU.

As was noted in the Introduction, the RO denied the veteran's 
TDIU claim in March 2007.  In October 2007 the veteran filed 
with the Board a letter indicating his disagreement with the 
RO's March 2007 decision. 

A notice of disagreement (NOD) must be filed with the VA 
office from which the claimant received the rating decision, 
"unless notice has been received that the applicable [VA] 
records have been transferred to another [VA] office."  In 
such situation, the NOD must be filed with the VA office that 
has assumed jurisdiction over the claim. In this case, the 
October 2007 NOD was filed with the Board while the appeal 
was pending. Since the Board had jurisdiction over the 
veteran's claims folder, the Board was the appropriate VA 
office to file an NOD.  The NOD meets all the legal 
requirements (content, timeliness and place of filing).  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.300, 20.302 (2007).

A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of entitlement to TDIU.  The 
veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


